COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00377-CV
Trial Court Cause
Number:                     2007-75702
Style:                      Jameson Thottam
                            v Elizabeth Joseph
                    *
Date motion filed :         May 15, 2013
Type of motion:             First Amended Appellant's Motion to Extend Time to File Notice of Appeal
Party filing motion:        Appellant
Document to be filed:       Notice of Appeal

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 15, 2013
         Number of previous extensions granted:         1
         Date Requested:

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
               Other: Appellant's motion to extend time to file notice of appeal was granted, extending the deadline to
         file the notice of appeal to April 30, 2013. Therefore, this amended motion is dismissed as moot.


Judge's signature: /s/ Jim Sharp, Jr.
                          Acting individually           Acting for the Court

Panel consists of

Date: June 5, 2013